Citation Nr: 1024414	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for jaw pain.

2.	Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2006 to October 
2007.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied service connection for 
jaw pain and a right shoulder disability.  The Veteran 
disagreed with the denial and this matter is properly before 
the Board for adjudication.

The issue of entitlement to service connection for jaw pain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal for service connection 
for a right shoulder disability has been obtained.

2.	The Veteran has impingement syndrome of the right 
shoulder.

3.	The Veteran's right shoulder impingement is related to 
active service.


CONCLUSION OF LAW

A right shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran contends that he served as a platform gunner and 
started to experience pain in his right shoulder halfway 
through his deployment to Iraq.  He asserts that the pain was 
caused by repeated use of his body armor which weighed at 
least thirty pounds, was tight, and thrust onto his 
shoulders.  The Veteran states that his shoulder had to bear 
heavy weight at times for ten hours straight and that he had 
to pick up 50 caliber weapons and assemble and mount them on 
high levels.  He contends that mounting the weapons on high 
levels required always raising his shoulders up and down with 
the weapon in hand.  The Veteran further states that he did 
not have problems with his right shoulder prior to service 
but has had the problem continuously since service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a disability noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The Veteran has no service treatment records that show any 
complaints of shoulder pain upon entry into service.  His 
military service records, however, show the Veteran filed a 
claim for a right shoulder disability in September 2007, one 
month prior to separating from service.  In addition, in an 
October 2007 VA examination report, the same month the 
Veteran was discharged from service, he was diagnosed with 
having a right shoulder strain.  Therefore, the Board finds 
that the Veteran had a right shoulder injury diagnosed 
shortly after service.

In July and August of 2008, one year after discharge from 
service, the Veteran sought treatment at Professional 
Rehabilitation and Occupational Physical Therapy for a 
complaint of right shoulder weakness and pain.  The physician 
diagnosed the Veteran with having impingement syndrome of the 
right shoulder and recommended physical therapy.

In a February 2009 Regional Office hearing, the Veteran 
testified that he began to experience pain in his right 
shoulder halfway through his deployment in Iraq.  He further 
testified that he had to move big canisters, where bullets 
were located, and lift them onto trucks to load the weapons.  
The Veteran stated that each canister weighed roughly forty 
to fifty pounds, and when loading and unloading the weapons, 
his right shoulder would get soar and painful.

In an August 2009 VA examination report, the examiner noted 
the Veteran complained of intermittent right shoulder 
discomfort from heavy lifting in service.  The examiner 
diagnosed a right shoulder musculoskeletal strain with 
minimal residual functional impairments.

In a February 2010 Board video conference hearing, the 
Veteran testified he has a right impingement in his right 
shoulder that aches and feels like a sharp pinch inside his 
shoulder.  He further testified that if he sleeps on his 
right side, when he wakes up, he has a very tight, painful 
feeling.  The Veteran stated that the physician told him it 
would get better with exercise, but it has not gotten better.  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence. 38 U.S.C.A. § 1154(a) (West 2002).  The Veteran's 
military records show he served in motor transport operations 
and he has credibly testified that he was assigned a convoy 
security with a primary function as a gunner in the Army 
National Guard.  Those duties are consistent with the nature 
of work that the Veteran testified caused his right shoulder 
disability.  The Veteran testified that he began to 
experience pain in his right shoulder halfway through his 
deployment, and the record shows he filed a claim for his 
shoulder disability prior to separating from service.  
Furthermore, examiners and physicians diagnosed the Veteran 
with a right shoulder disability both, the day after and one 
month after separating from service.  Therefore, the evidence 
of record shows the Veteran has continuity of symptomatology 
since discharge from service.  Based on the evidence of 
record, the Board finds the Veteran's right shoulder 
disability was incurred in service.  As such, service 
connection for a right shoulder disability is granted.


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.


REMAND

In October 2007, the Veteran had an outpatient dental and 
oral examination.  However, the Veteran's military records 
show the Veteran was not provided a complete dental 
examination prior to separation.  

In a January 2008 VA outpatient dental examination, the 
Veteran complained of TMJ linement.  However, the attending 
dentist made no further notes regarding the complaint.

In July 2008, a private dentist noted the Veteran had 
tightness and observed a loud click in the left jaw.  The 
dentist also noted the Veteran had a slight tenderness in the 
jaw.

In a February 2009 Regional Office hearing, the Veteran 
testified that his jaw locks up, causing extreme pressure on 
the muscles.  He further testified that at a VA outpatient 
dental appointment, the dentist injected him a few times in 
the left side corner of his jaw to relax the muscle.  The 
Veteran also stated that his private dentist referred him to 
an oral maxillofacial specialist.  However, there is no 
evidence of record which reflects the Veteran's visit to the 
specialist.

In a February 2010 Board video conference hearing, the 
Veteran testified that he started experiencing pain in his 
jaw towards the end of his deployment.  He stated that he 
kept his chin strap fastened tight so that his helmet would 
not wobble loose during activities and that communicating 
with the strap so tight for hours at a time caused the 
injury.  The Veteran further testified that because of 
fastening the chin strap tightly, he began to have a popping 
sound in his jaw when he opens his mouth as if his jaw is 
locking into place.  He stated that he has a pain that 
lingers for a period of time, and the pain and popping sound 
happens every day and has not stopped. 

The Veteran testified that a VA dentist in West Haven, 
Connecticut informed him that he has muscle tightness caused 
by tension and grinding of the teeth.  However, this 
particular dentist visit is not reflected in the record.  
Therefore, the Board finds the claim must be remanded to 
obtain the VA West Haven dental records.

VA also has a duty to provide a medical examination and 
opinion when the evidence reflects an in-service event, a 
current disability and an indication that the current 
disability may be associated with his service. See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has 
evidence of tightness and locking of his jaw.  Although the 
Veteran had a VA dental and oral examination in October 2007, 
the Veteran's military records show the Veteran was not 
provided a complete dental examination prior to separation.  
Additionally, the January 2008 VA outpatient dental 
examination does not address the Veteran's concerns regarding 
his complaint of TMJ.  Therefore, the Board finds that the 
claim for entitlement for service connection for jaw pain 
must be remanded so that a medical opinion that speaks to the 
issue of the cause of the disability may be rendered pursuant 
to 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Obtain dental treatment records from 
the VA Connecticut Health Care System 
in West Haven, Connecticut.  All such 
information, when obtained, should be 
made a part of the Veteran's claims 
folder.  If a negative response is 
obtained, it should be associated with 
the claims folder.

2.	Then, schedule the Veteran for the 
appropriate VA examination to determine 
the etiology of the jaw pain.  The 
claims folder must be made available to 
the examiner and all appropriate 
diagnoses rendered.  The examiner is 
requested to review the records and 
state an opinion as to whether there is 
a current disability associated with 
the complaints of jaw pain and, if so, 
whether it is as least as likely as not 
that the disability had its onset 
during service or is otherwise related 
to an in-service event.  A complete 
rationale must be provided for each 
opinion expressed.  If the examiner is 
unable to provide an opinion, he/she 
should specifically state why an 
opinion cannot be expressed.  Saying 
that an opinion cannot be expressed 
without resorting to speculation 
without giving a reason why speculation 
is the only resort is not an adequate 
rationale.

3.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  The RO should then 
readjudicate the remaining claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANOD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


